Citation Nr: 1126061	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative disc disease. 

2.  Entitlement to a rating in excess of 10 percent for hypertension. 

3.  Entitlement to a compensable rating for residuals of a fracture of the right fifth finger. 

4.  Entitlement to a rating in excess of 10 percent for a right knee disability, to include whether a temporary total rating is warranted for hospitalization of a service-connected disability or surgery necessitating convalescence. 

5.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother and son.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988 and from December 1988 to May 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.
 
The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  Lumbosacral strain with degenerative disc disease has manifested forward flexion of 60 degrees or greater and a combined range of motion of at least 170 degrees; there are no periods of incapacitation requiring bed rest prescribed by a physician or neurological impairment of the lower extremities due to the service-connected back disorder. 

2.  The Veteran's diastolic blood pressure readings have not been predominantly 110 or more and his systolic blood pressure readings have all been below 200.

3.  Residuals of a fracture of right fifth finger manifest pain, limitation of motion, and difficulty bending the finger, but has not resulted in ankylosis or amputation. 

4.  Throughout the claims period, the Veteran's right chondromalacia patella and medical meniscus tear have manifested full extension, flexion limited to no more than 55 degrees, and instability that most nearly approximates mild.  

5.  The Veteran underwent a right partial meniscectomy and debridement on January 22, 2010; the surgery did not require hospitalization or observation for a period in excess of 21 days or a period of convalescence of at least 30 days; it did not manifest severe postoperative residuals, and the Veteran was not immobilized by a cast.

6.  The Veteran's left knee retropatellar pain syndrome manifests flexion limited to no more than 90 degrees and slightly limited extension without instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

3.  The criteria for a compensable rating for residuals of a fracture of the right fifth finger have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5227.  

4.  Throughout the claims period, the criteria for a 10 percent rating, but not higher, for the service-connected right knee disability based on instability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

5. Throughout the claims period, the criteria for a separate 10 percent rating for the service-connected right knee disability based on noncompensable limitation of motion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5256, 5258-5262.

6.  The criteria for a temporary total disability rating based on hospitalization for a service-connected disability or the need for convalescence following surgery have not been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.29, 4.30.

7.  The criteria for a rating in excess of 10 percent for left knee retropatellar syndrome have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5256, 5257-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Low Back Disability

Service connection for a lumbar strain with degenerative disc disease was granted in a January 2002 rating decision with an initial 10 percent evaluation assigned effective March 19, 2001.  The May 2007 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted as he experiences increased pain and incapacitating episodes of symptoms. 

Under the current rating criteria, back disabilities are evaluated under the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Veteran's service-connected back disorder includes degenerative disc disease, therefore, consideration of the diagnostic codes pertaining to intervertebral disc syndrome is appropriate.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.    

The evidence does not establish the presence of incapacitating episodes of lumbar back pain having a total duration of two weeks but less than four weeks during the claims period.  Upon VA contract examination in September 2006, the Veteran reported a past history of incapacitating episodes of back pain occurring approximately three times a year and lasting for three days.  However, he also denied any specific incapacitating episodes of back pain during the last twelve months.  Similarly, the Veteran denied having experienced incapacitating back pain during the November 2009 VA contract examination.  Records of private and VA treatment are also negative for episodes of doctor-prescribed bedrest.  Therefore, an increased rating for degenerative disc disease under Diagnostic Code 5243 for intervertebral disc syndrome is not appropriate.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

With respect to limitation of motion, the Veteran's lumbosacral strain has not most nearly approximated the criteria associated with an increased disability rating.  His most severe limitation of flexion was demonstrated at the September 2006 VA contract examination when it measured to 30 degrees with consideration of pain and repetitive motion.  His most limited combined range of motion of the thoracolumbar spine was to 170 degrees also at the September 2006 VA contract examination.  A combined range of motion of 170 degrees is contemplated by the current 10 percent rating under Diagnostic Codes 5235-5243.  Although forward flexion limited to 30 degrees is contemplated by an increased 20 percent evaluation, the Board notes that the Veteran consistently manifested full forward flexion to 90 degrees during VA treatment throughout the claims period and upon VA examination in November 2009.  Therefore, the Board finds that the single finding of forward flexion limited to 30 degrees in September 2006 does not accurately the Veteran's limitation of motion at during the claims period and an increased 20 percent evaluation is not warranted.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With respect to the DeLuca factors, the Board has already considered the Veteran's reports of pain and reduced motion upon repetitive movement in finding that his limitation of motion most nearly approximates the current 10 percent rating.  The September 2006 and November 2009 VA contract examiners found that there was no additional limitation of motion following repetitive movement.  Therefore, with consideration of all pertinent functional factors, the Veteran's impairment of the lumbar spine has most nearly approximated the criteria associated with the currently assigned 10 percent evaluation throughout the claims period.  

While separate ratings are possible for neurological impairment associated with spinal disabilities, the objective medical evidence does not establish the presence of a neurological deficit stemming from the Veteran's lumbosacral strain and degenerative disc disease.  While the Veteran has complained of occasional radiating pain into his lower extremities, radiological reports, including MRIs in April 2007 and October 2008, have not indicated impingement on the nerves into the legs.  Similarly, the September 2006 and November 2009 VA contract examiners found that there was no evidence of permanent root involvement or intervertebral disc disease stemming from the Veteran's lumbar spine.  Straight leg raising and other tests for neurological involvement have also been negative upon examination throughout the claims period.   Some numbness and loss of sensation of the right foot has been observed at various times, however, the Veteran's private physician in January 2006 and a VA nerve conduction test in May 2007 indicated that this nerve damage was due to a nonservice-connected right ankle injury and gunshot wound of the right leg.  The Veteran complained of bilateral radicular symptoms along the L5-S1 distribution during a January 2011 physical therapy session, but there is simply no objective evidence of neurological impairment stemming from the service-connected lumbar spine disability.  The Board therefore finds that the record does not establish neurological impairment sufficient to warrant separate ratings. 

An increased rating is not warranted for the Veteran's lumbosacral strain with degenerative disc disease at anytime during the claims period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Hypertension

Service connection for hypertension was granted in a January 2002 rating decision with an initial 10 percent evaluation assigned effective March 19, 2001.  The May 2007 rating decision on appeal continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted for hypertension as he has required medication to control his blood pressure since 1995 and currently experiences a racing heart when climbing stairs or walking.  

The current 10 percent evaluation was assigned under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  A 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required for control blood pressure.  A 20 percent is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 (2010).  

Treatment records from various VA Medical Centers (VAMCs) establish that the Veteran has been prescribed medication to control his blood pressure readings throughout the claims period, however, the use of continuous medication is contemplated by the currently assigned 10 percent rating.  In addition, the Veteran's blood pressure readings have not most nearly approximated diastolic pressure predominantly 110 or more or systolic pressure is predominantly 200 or more.  The Veteran's diastolic readings have consistently measured less than 100 throughout the claims period and while a diastolic pressure of 110 was observed in January 2007, this represents the only time such a reading was recorded.  Even in August 2010, when the Veteran reported that he had not taken his blood pressure medication for more than a year, his diastolic pressure was only 103.  Furthermore, upon VA contract examination in September 2006 and November 2009, the Veteran's diastolic blood pressure was measured as 100 and 98, respectively.  His systolic pressure readings have also been well below 200 throughout the claims period.  Therefore, the Board cannot conclude that the Veteran's hypertension has most nearly approximated the criteria associated with an increased rating under Diagnostic Code 7101.  The weight of the evidence is against a schedular rating in excess of 10 percent for hypertension at any time during the claims period and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Residuals Fracture of the Right Fifth Finger

Service connection for residuals of a fracture of the right fifth finger was granted in a January 2002 rating decision with an initial noncompensable evaluation effective March 19, 2001.  The noncompensable evaluation was continued in the May 2007 rating decision on appeal.  The Veteran contends that a compensable rating is appropriate as he experiences increased pain, limitation of motion, and is unable to completely bend his finger. 

The Veteran's residuals of a finger fracture are currently rated as noncompensably disabling under Diagnostic Code 5230 pertaining to limitation of motion of the ring or little finger.  Under this diagnostic code, a noncompensable evaluation is the maximum rating possible and is assigned for any limitation of motion.  Thus, a compensable evaluation is not possible at anytime during the claims period under Diagnostic Code 5230.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  A noncompensable evaluation is also the maximum rating possible under Diagnostic Code 5227 for ankylosis of the little finger.  A compensable rating is possible under Diagnostic Code 5156 for amputation of the little finger, but it is clear that this diagnostic code is not applicable as the Veteran's finger fracture did not require amputation.  In addition, there is no ankylosis which could be rated as being comparable to amputation under the note associated with Diagnostic Code 5227.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Right Knee Disability

Service connection for right knee retropatellar pain syndrome was granted in a January 2002 rating decision.  An initial 10 percent evaluation was assigned under Diagnostic Code 5257 for rating instability of the knee, effective March 19, 2001.  In May 2007, the right knee condition was recharacterized as chondromalacia patella and the 10 percent evaluation was continued.  In September 2010, the disability was again recharacterized as right knee chondromalacia patella, status post medial meniscus tear.  The current 10 percent rating was continued, but the applicable diagnostic code was changed to Diagnostic Code 5024 for rating tenosynovitis.  

The Board finds that a 10 percent evaluation for instability under Diagnostic Code 5257 is warranted throughout the entire claims period.  Diagnostic Code 5257 provides that knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran has complained of right knee giving out and instability consistently during the claims period, and while objective stability testing was often negative, treatment records from the Seattle VA Medical Center (VAMC) establish that he incurred a right meniscus tear in August 2009 due to the knee giving out.  In addition, there are some objective findings of instability contained in the record.  The Veteran manifested mild valgus when standing during a May 2008 VA physical therapy examination, and had positive McMurray tests in November and December 2009.  The Board finds that the Veteran's reported history of right knee instability is credible in light of the documented knee injury and objective findings, and a 10 percent rating under Diagnostic Code 5257 is appropriate throughout the claims period.  A rating in excess of 10 percent is not warranted as the evidence clearly does not establish the presence of more than slight instability of the right knee.  

The Board also finds that a separate 10 percent evaluation is warranted for the right knee by analogy under Diagnostic Code 5024 for tenosynovitis.  Tenosynovitis is rated as degenerative arthritis under Diagnostic Code 5003 which provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  VA's General Counsel has also held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Although the Veteran is not service-connected for arthritis, his 10 percent evaluation for tenosynovitis was assigned by analogy to Diagnostic Codes 5024 and 5003.  The Board therefore finds that separate ratings for the Veteran's instability and limitation of motion are appropriate in this case throughout the claims period, as the Veteran has manifested painful limited motion of the right knee since his claim for an increased rating was received in June 2006. 

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.
Limitation of extension of a leg is rated under Diagnostic Code 5261 which provides for a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation is warranted for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5260, pertaining to limitation of flexion of the leg, provides for a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Veteran's range of motion of the right knee was most restricted at the September 2009 VA contract examination.  At that time, he demonstrated flexion that was limited to 90 degrees with pain beginning at 55 degrees, and full extension to 0 degrees.  There was no additional loss of motion due to repetitive testing and factors such as pain, fatigue, weakness, and lack of endurance.  Although the Veteran continued to manifest limited motion of the right knee through the rest of the claims period, extension of the knee was normal at all times and flexion was limited to between 90 degrees and 120 degrees, even with complaints of pain and repetitive testing.  At no time did the Veteran manifest flexion that was limited to 45 degrees or extension limited to 10 degrees, as required for compensable ratings under Diagnostic Codes 5260 and 5261.  Therefore, he has not demonstrated compensable limitation of motion of the right knee, and the currently assigned 10 percent evaluation under Diagnostic Codes 5024 and 5003 is appropriate.  

While Diagnostic Code 5003 does provide a maximum 20 percent evaluation with X-ray evidence of involvement of 2 or more major or minor joints and occasional incapacitating episodes, the Veteran's service-connected disability clearly affects only one major joint: the right knee.  Thus, an increased rating is not warranted under Diagnostic Code 5003.  

The Board has also considered whether increased evaluations are warranted under the other criteria for rating the knee.  A 20 percent evaluation is possible for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The record does contain some findings of effusion in July 2009 and October 2009, but the Board cannot conclude that these instances represent "frequent episodes" of effusion.  Nor does the record contain findings of dislocated semilunar cartilage.  Therefore Diagnostic Code 5258 is not for consideration.  Similarly, Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's right knee disability has not manifested the symptoms associated with these diagnostic codes.  All of the impairment associated with the knee disorder is adequately addressed by the two ratings which have been assigned by the Board, and in the absence of additional impairment, another separate rating would constitute impermissible pyramiding which is contrary to the provisions of 38 C.F.R. § 4.14.  

On January 22, 2010, the Veteran underwent a right knee partial meniscectomy and debridement at the Seattle VAMC to repair a right lateral meniscus tear.  The Veteran contends that a temporary total rating is warranted under 38 C.F.R. § 4.29 for a service-connected disability requiring hospitalization or 38 C.F.R. § 4.30 for a surgical procedure requiring convalescence.  After review of the evidence, the Board finds that a temporary total rating is not warranted under either of these diagnostic codes for the Veteran's January 2010 surgery.

Under 38 C.F.R. § 4.29, a total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  In this case, the Veteran underwent a surgical procedure at a VA hospital for his service-connected right knee disability, however, he clearly was not hospitalized or under observation for a period in excess of 21 days.  The operative note for the procedure on January 22, 2010 indicates that the Veteran was discharged from the VA hospital the same day as his surgery and was not held for even one day, much less 21.  Therefore, a temporary total rating is no appropriate under 38 C.F.R. § 4.29.

Under 38 C.F.R. § 4.30(a), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to severe postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

Although the Veteran underwent a surgical procedure of his right knee on January 22, 2010 at the VA hospital, the record does not indicate that his post-operative residuals and recovery were of sufficient severity to warrant a temporary total rating under 38 C.F.R. § 4.30.  The operative note indicates that the Veteran was instructed to keep his right knee elevated, iced, and rested for a period of 5 days.  He could shower on the fourth postoperative day, and could replace the portal sites with band-aids.  It is clear that the Veteran did not require at least one month convalescence following his surgery as he was instructed to rest only 5 days, and his postoperative residuals did not result in immobilization of his knee or injury consistent with a stump or recent amputation.  The Veteran was also not issued a cast, was not confined to his home, and was not instructed to use a wheelchair or crutches.  Hence, a temporary total rating is not warranted under 38 C.F.R. § 4.30. 

The Veteran's right knee disability warrants a 10 percent evaluation for mild instability under Diagnostic Code 5257 throughout the entire claims period and a separate 10 percent evaluation for painful limitation of motion under Diagnostic Code 5024 (and 5003) also throughout the claims period.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of what the Board has awarded.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Left Knee Disability

Service connection for left knee retropatellar pain syndrome was granted in a January 2002 rating decision.  An initial 10 percent evaluation was assigned for the disability under Diagnostic Code 5257 effective March 19, 2001.  The rating decision on appeal continued the 10 percent evaluation, but changed the diagnostic code for rating the disability to Diagnostic Code 5019 for bursitis.  

Therefore, the Veteran's left knee disability is currently rated as 10 percent disabling by analogy to bursitis.  Diagnostic Code 5019 provides that bursitis is rated as degenerative arthritis under Diagnostic Code 5003 which provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As noted above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran has experienced some limitation of motion of the left knee throughout the claims period, but the record does not establish compensable limitation of motion under Diagnostic Codes 5260 and 5261 for limitation of flexion and extension.  Range of motion of the left knee was most limited during a July 2008 physical therapy consultation at the VAMC when flexion was to 90 degrees and extension was described as "limited."  However, there is no evidence that flexion was limited to 45 degrees as needed for a compensable evaluation under Diagnostic Code 5260 or that extension was limited to 10 degrees as required under Diagnostic Code 5261.  In fact, while the July 2008 physical therapist found that extension was limited, the Veteran manifested full extension to 0 degrees upon VA contract examinations in September 2006, November 2009, and June 2010.  The VA examiners also found that there was no additional loss of left knee motion following repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  Hence, even with consideration of functional factors, the Veteran's range of motion of the left knee is properly evaluated as 10 percent disabling under Diagnostic Codes 5019 and 5003 for noncompensable limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered whether a separate or increased rating is warranted under Diagnostic Code 5257 for instability.  The Veteran complained of his left knee giving way during a December 2010 rheumatology/arthritis consultation at the VAMC, but objective testing throughout the claims period has been negative for evidence of left knee instability, laxity, or subluxation.  Therefore, the Board finds that a separate or increased rating for instability under Diagnostic Code 5257 is not warranted in this case.  

The Board also finds that the other criteria for rating the knee are not applicable in this case.  The Veteran has clearly retained some useful motion of his left knee and does not manifest ankylosis.  In addition, there are no findings of effusion, episodes of locking, impairment of the tibia or fibula or dislocation or removal of the semilunar cartilage.  Therefore, an increased rating under Diagnostic Codes 5256, 5258, 5259, and 5262 is not warranted.  

In sum, the Veteran's left knee retropatellar pain syndrome manifests painful noncompensable limitation of motion that warrants a 10 percent rating under Diagnostic Code 5019 for bursitis.  The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's orthopedic disabilities are manifested by symptoms such as painful limited motion without neurological impairment and slight instability of the right knee.  The Veteran's hypertension has manifested slightly elevated diastolic and systolic blood pressure readings.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disabilities.  There is no medical evidence that the Veteran's disabilities have interfered with employment, and the Veteran has not alleged that he is unable to perform work tasks due to his hypertension, back, knee, finger disabilities.  He has also been enrolled in vocational classes throughout the claims period.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the Veteran has indicated that he is in receipt of compensation from the Social Security Administration (SSA), a September 2008 response from SSA indicates that his medical records pertaining to the grant of benefits were destroyed.  Thus, they are not available for procurement.  Furthermore, although the Veteran testified in April 2011 that he had kept a handwritten log of his blood pressure readings, he declined to submit this log and instead stated that his VA treatment records accurately reflected his blood pressure values.  The Veteran has also been provided proper VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 
ORDER


Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative disc disease is denied. 

Entitlement to a rating in excess of 10 percent for hypertension is denied. 

Entitlement to a compensable rating for residuals of a fracture of the right fifth finger is denied. 

Entitlement to a 10 percent rating for instability of the right knee throughout the entire claims period is granted. 

Entitlement to a separate 10 percent rating for noncompensable limitation of motion of the right knee throughout the claims period is granted.  

Entitlement to a rating a temporary total rating for hospitalization of a service-connected disability or surgery necessitating convalescence is denied. 

Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome is denied.  




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


